Citation Nr: 1106967	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to a disability rating higher than 10 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1958 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes 
conducting a thorough and comprehensive medical examination, 
especially where the available evidence is too old for an 
adequate assessment of the Veteran's current condition.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's most recent VA examination for his low back 
disability was in October 2006, over four years ago.  Both he and 
his representative have asserted that his symptoms have worsened 
during the years since.  As such, another examination is needed 
to ascertain the present severity of these disabilities.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should 
have ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); see, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Additionally in a January 2011 Written Brief Presentation, the 
Veteran's representative asserted that the Veteran is unable to 
work due to his low back disability.  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the United States Court of Appeals for 
Veterans' Claims (Court) held that a TDIU claim is part of an 
increased disability rating claim when such claim is raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id. As such, the issues before 
the Board are as set forth above.

With regard to the claim of entitlement to a TDIU rating, the 
Board finds that this claim is inextricably intertwined with the 
Veteran's pending claim, as the resolution of the claim might 
have bearing upon the claim for a TDIU.  The appropriate remedy 
where a pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA examination to assess the nature 
and severity of his low back disability.  
The claims file, including a complete 
copy of this Remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  
All tests and studies deemed helpful 
should be conducted in conjunction with 
the examinations.

The examiner is asked to address the 
following:

(a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees.

(b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorders and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

(c)  Identify any associated neurological 
deformities associated with the service-
connected lumbar spine disorder, to 
include any associated bladder or bowel 
impairment.  The severity of each 
neurological sign and symptom should be 
reported.

(d)  State whether the Veteran has 
intervertebral disc syndrome.  If so, 
state whether intervertebral disc 
syndrome results in incapacitating 
episodes, and if so, the duration of the 
episodes over the preceding 12 months 
should be reported.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims, to include that of 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


